GARDEN, JUDGE:
The claimant, James M. Harper, filed this claim for damages to his automobile which occurred when his son, James Thomas Harper, was operating the vehicle.
James Thomas Harper testified the he was driving his father’s car on July 18, 1979, at approximately 5:00 p.m. on Gay Road in Jackson County, heading westerly toward Ripley, West Virginia. He came to a construction area where work to widen the roadway was in progress. The witness drove onto the newly widened portion of the road as a truck approached from the opposite direction. As the car entered the widened portion, the right tires struck a rock jutting out of the berm of the road, which caused both tires on the right side of the car to rupture. The witness also testified that the construction was being performed by Shelly and Sands Company. The damage to the autombile was in the amount of $90.90.
*275Ray Casto, a claims investigator for the respondent, testified that his investigation of the claim revealed that Shelly and Sands Company, in the capacity of an independant contractor, was engaged in construction work on Gay Road in the vicinity of the accident.
The Court is of the opinion that the record establishes that an independent contractor was engaged in the construction work, and the respondent cannot be held liable for the negligence, if any, of such independent contractor. See R. H. Bowman Distributing Co., Inc. v. Dept. of Highways, 12 Ct.Cl. 156 (1978); Safeco Insurance Company v. Dept. of Highways, 9 Ct.Cl. 28 (1971). By reason of the foregoing, this claim is disallowed.
Claim disallowed.